DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 02/16/2021 after final rejection on 12/18/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Claims 1-29 are now pending in this application.  Claims 1, 10 and 17, as currently amended, are presented for examination.  Claims 2-9, 11-16 and 18-29, as previously presented, are now presented again for examination.  
Double Patenting
The examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  Applicant has overcome a prior obvious type double patenting rejection in light of US Patent 10,365,685 by filing a terminal disclaimer on 05/14/2020 (approved 5/15/2020).  No other documents with conflicting claims have been found.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 15, 17-18, 20 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2013/0182878) in view of Saiki et al. (US Publication 2005/0025330).
In re Claim 1, Liu discloses a display apparatus, comprising: a display panel 21 configured to display an image; a supporting member 22 on a rear surface of the display panel; and a sound generator 23 between the display panel and the supporting member, wherein: the sound generator includes a magnetic circuit part and a voice coil part on the rear surface of the display panel 21; the magnetic circuit part is provided in plural on the rear surface of the display panel (Figure 7); the voice coil part is provided in plural on the rear surface of the display panel (Figure 7); and the magnetic circuit part and the voice coil part are configured to vibrate the display panel to generate sound, the magnetic circuit part comprises a yoke 235 including a groove 2351 and a magnet 236 in the groove of the yoke; the voice coil part comprises a voice coil 232; and the voice coil 232 is disposed in the yoke 235 and outside the magnet 236.
Lui does not explicitly disclose wherein the voice coil part is configured to vibrate upwardly and downwardly to vibrate the display panel (as Lui discloses the opposite arrangement wherein the voice coil is fixed but causes the magnet 236 to vibrate up and down.  However, providing an opposite arrangement is very common in the art of portable electronics.  For example, Saiki discloses a sound generator comprising a magnetic circuit part and a voice coil part, wherein the voice coil part comprises a voice coil 64, and wherein the voice coil is configured to vibrate upwardly and downwardly.  See Saiki, Figure 5 and associated description.  It would have been obvious to a person having ordinary skill in the art at a time just before the effective filing date of this application to have provided an opposite arrangement, like disclosed 
In re Claim 2, Liu discloses wherein the magnetic circuit part 235 and the voice coil part 232 have a one-to-one correspondence.  See Liu, Figures 7, 8.  
In re Claims 7-9, Liu discloses a yoke 235 that includes a groove (See Figure 8), a magnet 234, 236 in the groove and a plate 231 on the magnet, wherein the magnet and the plate are in the groove and wherein the voice coil unit 232 is in the groove.  
In re Claim 10, Liu discloses wherein the voice coil part comprises: a vibration plate 231 and a voice coil 232 on the plate.
In re Claims 15 and 28, Liu discloses a wide range of frequencies produced by the sound generator, including middle-high pitched sound and a low-pitched sound depending on the input voltage applied.  Liu, Figure 4, paragraph 0019.  
In re Claim 17, Liu discloses a display apparatus, comprising: a display panel 21 configured to display an image; a supporting member 22 on a rear surface of the display panel; a magnetic circuit part on the supporting member 22; and a voice coil part including a vibration plate 231 on the rear surface of the display panel and a voice coil 232 on the vibration plate 231, wherein the magnetic circuit part and the voice coil part are configured to vibrate the display panel to generate sound, the magnetic circuit part comprises a yoke 235 including a groove 2351 and a magnet 236 in the groove of the yoke, and the voice coil 232 is disposed in the yoke 235 and outside the magnet 236.  

In re Claim 18, Liu discloses wherein the magnetic circuit part comprises: a frame 2311, 2313, a yoke 235 on the frame and including a groove (See Figure 8); a magnet 234, 236 in the groove of the yoke; and a plate 2312 on the magnet.
In re Claim 19, Saiki discloses wherein a frame 66 and a yoke 60 are provided as one body. See Saiki, Figure 5 and associated description. 
In re Claim 20, Liu discloses wherein the supporting member 22 includes a supporting hole (See Figure 6); and the magnetic circuit part 234, 235, 236 is connected to the supporting hole.  
Claims 3-5, 16, 21-23 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2013/0182878), Saiki et al. (US Publication 2005/0025330) and further in view of Kang et al. (US Publication 2014/0160040). 
In re Claims 3-5 and 21-23, Liu in view of Saiki discloses the limitations as noted above, but do not explicitly disclose an adhesive member in a periphery of the magnetic circuit part.  However, Kang discloses a magnetic circuit part 27 comprising an adhesive member 51 in a periphery thereof to act as a damper and to create an air gap where sound is generated.  Kang, paragraph 0075.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided an adhesive damper, like that disclosed in Kang, with the apparatus as otherwise disclosed in Liu so as to improve the sound of the sound generator (by sealing an air gap) as well as to reduce vibrations in the display which could affect the image displayed thereon.  	
In re Claims 16 and 29, Liu in view of Saiki discloses the limitations as noted above, but do not explicitly disclose haptic feedback.  However, Kang discloses wherein a sound generator 27 is configured to perform a haptic function.  Kang, paragraph 0125.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a haptic function, like that disclosed in Kang, with the apparatus as otherwise disclosed in Liu so as to provide an additional means of output to the user.  	
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2013/0182878), Saiki et al. (US Publication 2005/0025330) and further in view of Sawadski et al. (US Publication 2014/0198466). 
.  
Claims 11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2013/0182878), Saiki et al. (US Publication 2005/0025330) and further in view of Wada (US Patent 7,385,482).
In re Claims 11 and 25, Liu discloses the limitations as noted above, but does not explicitly disclose a driving circuit for providing signals to the voice coil.  However, Wada discloses a display panel 2 with sound generators 3a, 3b located beneath the display panel, wherein a driving circuit 70 drives the display panel and also provides a voice coil 13 with a signal.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have provided a driving circuit, like that disclosed in Wada, with the apparatus as otherwise disclosed in Liu so as to provide for a compact design to minimize the use of space within the apparatus.  Liu does suggest that signals are provided to the voice coil.  Liu, paragraph 0018, 0026.  
Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Publication 2013/0182878), Saiki et al. (US Publication 2005/0025330) and further in view of Windischberger et al. (US Publication 2012/0093353). 
In re Claims 14 and 24, Liu discloses the limitations as noted above, but does not explicitly disclose wherein the voice coil is attached to the vibration plate by an adhesive.  However, Windischberger discloses a voice coil 8 attached to a vibration plate 10 by adhesive. Windischberger, paragraph 0043.  It would have been obvious to a person having ordinary skill in the art of portable electronics at a time just before the effective filing date to have bonded a voice coil to a vibration plate with an adhesive, as disclosed in Windischberger, with the apparatus as otherwise disclosed in Liu so as ensure that the vibration plate vibrates at the right frequencies so as to produce the desired sounds as well as to improve the lifespan of the apparatus.  Windischberger, paragraph 0043.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection above. 
Allowable Subject Matter
Claims 12-13 and 26-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The specific limitations in Claims 12 and 13, and similarly in Claims 26 and 27, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  

Saiki et al. (US Publication 2005/0025330) discloses a sound generator comprising a magnetic circuit part and a voice coil part, wherein the voice coil part comprises a voice coil 64, and wherein the voice coil is configured to vibrate upwardly and downwardly.  See Saiki, Figure 5 and associated description.  
However, Liu and/or Saiki (including the other prior art of record) do not disclose the specific limitations of Claims 12, 13, 26 and/or 27.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907.  The examiner can normally be reached on Monday through Friday, 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADRIAN S WILSON/Primary Examiner, Art Unit 2841